 

Exhibit 10.1

 

LEASE EXTENSION AND AMENDING AGREEMENT

 

THIS LEASE EXTENSION AND AMENDING AGREEMENT made effective the 5th day of
September, 2019.

 

BETWEEN:

 

Variation Biotechnologies Inc.

 

(hereinafter referred to as the “Tenant”)

 

of the first part

 

-and-

 

310 Hunt Club Limited Partnership

 

(hereinafter referred to as the “Landlord”)

 

of the second part

 

WHEREAS:

 

A. Pursuant to a Sub-Sublease dated September 1, 2014, between Iogen Corporation
and the Tenant (the “Original Lease”), as amended by the Amendment of
Sub-Sublease dated February 15, 2016 (collectively, the amendment with the
Original Lease, being referred to as the “Lease”), the Landlord has leased to
the Tenant 9,682 rentable square feet (the “Premises”) of that building known
municipally as 310 Hunt Club Road, Ottawa (the “Building”);     B. The Landlord
has since acquired the Building;     C. The Landlord and Tenant are entering
into this First Lease Extension and Amending Agreement (the “First Lease
Extension”) in order to evidence their agreement to extend the term of the Lease
and otherwise amend the Lease pursuant to the terms and conditions agreed to by
the parties as set out herein.

 

NOW THEREFORE in consideration of the mutual covenants and obligations herein
set forth and of the payment of Five Dollars ($5.00) the one to the other the
sufficiency and receipt of which is hereby acknowledged the parties hereto
covenant and agree as follows:

 

1. The recitals as hereinbefore set out are true in substance and in fact and
all capitalized terms set out in this First Lease Extension which are not
otherwise defined herein shall have ascribed thereto the definitions as set out
in the Lease.     2. Term. The Tenant has exercised its first option of three
(3) years, which will extend the Lease such that the Term is now extended by the
Extension Term and shall expire on December 31, 2022. The Tenant has one
remaining Extension Term of three (3) years pursuant to Section 3.3 of the
Lease.     3. Rent. The Basic Rent during the Extension Term shall be the
following:

 

Period  Basic Rent (psf)   Annual Basic Rent   Monthly Basic Rent  January 1,
2020 – December 31, 2020  $14.22   $137,678.04   $11,473.17  January 1, 2021 –
December 31, 2021  $14.50   $140,389   $11,699.08  January 1, 2022 – December
31, 2022  $14.79   $143,196.78   $11,933.07 

 

4. Section 4.2(a) of the Lease is hereby amended by deleting the second last
sentence thereof in its entirety and replacing it with the following:       “The
Additional Rent shall be adjusted annually based on the actual amounts
determined at the end of each calendar year, up to a maximum of $19.50 per
square foot of Rentable Area of the Premises until December 31, 2019 and,
thereafter, up to a maximum of $20.50 per square foot of the Rentable Area of
the Premises for the calendar years 2020, 2021 and 2022 (the “Additional Rent
Cap”).”     5. The parties confirm that in all other respects, the terms,
covenants and conditions of the Lease remain unchanged and in full force and
effect, except as modified by this First Lease Extension. It is understood and
agreed that all terms and expressions when used in this First Lease Extension
shall unless a contrary intention is expressed herein have the same meaning as
ascribed to them in the Lease. If anything contained in this First Lease
Extension conflicts with any terms of the Lease, then the terms of this First
Lease Extension shall govern and any conflicting terms in the Lease shall be
deemed deleted in their entirety.     6. This First Lease Extension may be
executed in one or more counterparts, each of which, when so executed and
delivered shall be deemed an original and all of which taken together shall
constitute one and the same instrument. Signature pages of this First Lease
Extension may be delivered electronically, and copies of such pages shall have
the same force and effect as original signed documents.     7. This First Lease
Extension shall ensure the benefit of and be binding upon the parties hereto and
their respective administrators and assigns as the case may be.

 

 

 

 

IN WITNESS WHEREOF each party has executed this First Lease Extension as of the
date first written above.

 

  310 Hunt Club Limited Partnership, by its general partner, 310 Hunt Club GP
Inc.         Per: /s/ Christian Jennings   Name: Christian Jennings   Title:
Director         I/we have the authority to bind the Corporation.

 

  Variation Biotechnologies Inc.         Per: /s/ Jeffrey Baxter   Name: Jeffery
Baxter   Title: Chief Executive Officer         I/we have the authority to bind
the Corporation

 

 

 

 